ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR AN OPINION, ON BEHALF OF THE TULSA COUNTY TREASURER, REGARDING THE NEPOTISM STATUTES.
DISTRICT ATTORNEY DAVID MOSS IS THE STATUTORY LEGAL ADVISOR FOR THE TULSA COUNTY TREASURER. IT WOULD BE INAPPROPRIATE UNDER THESE CIRCUMSTANCES FOR THE ATTORNEY GENERAL TO PROVIDE LEGAL ADVICE TO MR. CANTRELL UNTIL MR. MOSS HAD BEEN CONSULTED.
IF MR. MOSS DESIRES OUR ASSISTANCE IN ADVISING HIS CLIENTS, THE LONG-STANDING POLICY OF SEVERAL ATTORNEYS GENERAL, CONSISTENT WITH THE REQUIREMENT OF 74 O.S. 18B(D) HAS BEEN TO REQUIRE A LEGAL MEMORANDUM FROM THE REQUESTING DISTRICT ATTORNEY. MR. MOSS IS, OF COURSE, FAMILIAR WITH THESE POLICIES AND PROCEDURES. I HOPE YOU WILL AGREE THAT THIS POLICY HAS THE BENEFICIAL EFFECT OF ENCOURAGING LOCAL OFFICIALS TO USE THEIR OWN LAWYERS WHILE HELPING TO CONSERVE SCARCE LEGAL RESOURCES IN OUR OFFICE. YOUR COOPERATION AND ASSISTANCE IN ACHIEVING THESE POLICY GOALS WILL BE MUCH APPRECIATED.
THE FOREGOING NOTWITHSTANDING, IN JANUARY OF THIS YEAR WE ISSUED AN OPINION (SEE OPIN. NO. 88-045 ENCLOSED) WHICH ADDRESSED THE ISSUE OF CONTINUED EMPLOYMENT IN COUNTY GOVERNMENT BY CURRENT EMPLOYEES WHEN A RELATIVE, WITHIN THE THIRD DEGREE, IS ELECTED TO BE A COUNTY COMMISSIONER. THE QUESTIONS RAISED BY MR. CANTRELL ARE ANSWERED TO A CONSIDERABLE DEGREE IN THIS OPINION.
(NED BASTOW)